Fellows, J.
(after stating the facts). We shall only consider one of the two grounds upon which the *400trial judge disposed of the case. By the articles of association which became a part of the policy and therefore a part of the agreement between plaintiff and defendant, an adjustment board was provided for and agreed upon to settle the differences between the company and its members with a right of appeal to the executive committee of the State Grange. Plaintiff in his application agreed to be bound by this provision which is quite common in the articles of association of these mutual companies. This court has repeatedly held that such provisions are valid and that the insured cannot avail himself of his legal remedy until he has exhausted the remedy provided for by such reasonable rules and regulations of the mutual company to which he belongs. Allen v. Insurance Co., 165 Mich. 18 (where a large number of the authorities are collected); Patrons’ Mutual Fire Ins. Co. v. Attorney General, 166 Mich. 438. In the instant case there was a full hearing before the adjustment board and plaintiff’s claim was disallowed. There was no appeal taken from this decision. Mrs. Coon, the arbitrator chosen by the company, assumed to act for the company and agreed that another hearing might be had if the third man who as matter of fact had been suggested by plaintiff proved unsatisfactory to his attorney. Doubtless Mrs. Coon was without authority to bind the defendant by this agreement as its counsel now contend; but we think the record fairly discloses that the president of the company by his acts ratified her action and attempted to arrange for another hearing. Indeed, if defendant’s testimony is to be believed, and the trial judge did believe it, there were repeated efforts on the part of defendant to have another hearing and the failure to have it was due to plaintiff’s neglect to co-operate in such efforts. Manifestly under these circumstances the plaintiff had not exhausted his remedy within the association and pro*401vided for by the articles of-association which were a part of the contract he entered into when he became a member of this mutual company and took out his policy. We are persuaded that the conclusion reached by the trial court on the disputed questions of fact involved is supported by the evidence and is not against its weight. As this disposes of the case, and none of the other assignments of error are controlling of this question, it becomes unnecessary to discuss them.
The judgment is affirmed.
Steere, C. J., and Moore, Wiest, Stone, Clark, Bird, and Sharpe, JJ., concurred.